Citation Nr: 1740832	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  14-32 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from September 1957 until retirement in September 1977.  During service, the Veteran was awarded the Parachutists Badge, the Master Parachutists Badge, and the Combat Infantryman Badge, as well as other awards and decorations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran has arthritis and neuromas of the bilateral feet as a result of parachute jumps during active duty service.  


CONCLUSION OF LAW

Service connection for arthritis and neuromas of the bilateral feet is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Given the favorable decision by the Board, there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.  

Service Connection

The Veteran seeks service connection for a bilateral foot disability.  He asserts that as a member of an airborne unit and the Army's competitive skydiving team, he participated in over 3000 parachute jumps, resulting in chronic bilateral foot disabilities.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In the present case, the service treatment records are negative for a diagnosis of or treatment for a disease or injury of either foot during service.  On a July 1960 annual examination, however, he did report a history of bilateral ankle sprains.  Service personnel records confirm the Veteran's assertions that he was a member of both airborne units and a military skydiving competition team.  He also served in combat.  Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, 

"[VA] shall accept as sufficient proof of service- connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d).  

38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522- 23 (1996).  38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998).  

Post-service, the Veteran has sought treatment of the bilateral feet for several years from D.B.M., D.P.M., a private podiatrist.  The Veteran has been assessed with second interspace neuroma, bilaterally, capsulitis, tenosynovitis, mid-foot arthritis, and neuritis/nerve damage/neuroma pain.  In a March 2010 statement, Dr. M. opined that the arthritis in the Veteran's feet as well as the nerve damage and pain were more likely than not caused by his airborne duty and multiple parachute jumps.  Dr. M. further stated that the bilateral arthritis of the feet was confirmed by X-ray.  In providing a medical opinion, Dr. M. noted that the Veteran's foot disabilities were "clearly post traumatic type arthritis [...] directly related to many jumps and landings" in service.  

The Board acknowledges that on VA examination in May 2010, the Veteran was diagnosed with bilateral metatarsalgia of the feet; however, the VA examiner, a physicians' assistant, opined that it was less likely than not that this disorder was due to or otherwise causally related to the Veteran's service as a parachutist.  The examiner stated he was not aware of any published studies in peer reviewed journals that clearly identified a causal relationship between repetitive parachute jumping and chronic metatarsalgia.  

In weighing these opinions, both rendered by competent experts, the Board finds the evidence to be in relative equipoise.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  Therefore, the Board concludes service connection for arthritis and neuromas of the bilateral feet is warranted.  


ORDER

Service connection for arthritis and neuromas of the bilateral feet is granted.  



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


